SECOND AMENDMENT
TO THE
WORLD ACCEPTANCE CORPORATION
EXECUTIVE DEFERRAL PLAN


This Second Amendment to the World Acceptance Corporation Executive Deferral
Plan is made and entered into effective as of November 20, 2007.


WHEREAS, World Acceptance Corporation ("Company") adopted the World Acceptance
Corporation Executive Deferral Plan, effective December 19, 2000, attached
hereto as Exhibit A and incorporated herein by reference (“2000 Plan”); and


WHEREAS, effective December 31, 2004, the 2000 Plan was first amended to ensure
its compliance with Section 409A of the Internal Revenue Code ("Code") as it
then read; and


WHEREAS, it is now necessary and desirable to further amend the 2000 Plan to
ensure that it is in compliance with the provisions of Code Section 409A that
must be adopted on or before December 31, 2007.


NOW, THEREFORE, the 2000 Plan is further amended such that new Article XIV at
the end of the 2000 Plan shall read.


ARTICLE XIV
PLAN FROZEN EFFECTIVE DECEMBER 31, 2004


Notwithstanding anything to the contrary herein, this Plan is frozen effective
December 31, 2004, so that benefits administered and payable under this Plan are
limited only to those benefits, including earnings thereon accrued after
December 31, 2004, that are fully vested and are not subject to Section 409A of
the Internal Revenue Code because such benefits are "grandfathered" within the
meaning of Treasury Regulations Sections 1.409A-6(a)(3)(ii) and (iv).
Furthermore, it is intended that nothing in this amendment shall be considered a
"material modification" of the Plan within the meaning of Treasury Regulation
Section 1.409A-6(a)(4), and that no amendment to this Plan may hereafter be
adopted that would constitute such a material modification. Following the
freeze, the grandfathered benefits of a Participant shall thereafter be
administered and be payable to the Participant in accordance with the terms and
provisions of this Plan. The benefits, if any, that are not "grandfathered" will
be administered and payable under the terms of the New Plan, which will become
effective January 1, 2005 and will comply with the restrictions and requirements
of Section 409A of the Internal Revenue Code.


--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has executed this Second Amendment to the 2000
Plan this _____ day of _____________, 2007.


WORLD ACCEPTANCE CORPORATION
 
By:
   
A. Alexander McLean, III, CEO




--------------------------------------------------------------------------------


 